Citation Nr: 0519135	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  02-02 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for Bell's palsy. 
 
2.  Entitlement to an initial evaluation in excess of 10 
percent for localized paresthesias as a residual of left 
cheek parotid gland and masseter muscle tumor excision. 
 
3.  Entitlement to an initial evaluation in excess of 10 
percent for scar with tissue loss from postoperative left 
cheek parotid gland tumor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 until July 
1999.

The appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the Roanoke, Virginia Regional Office (RO) that denied 
service connection for Bell's palsy and initial ratings in 
excess of 10 percent for localized paresthesias as a residual 
of removal of a left cheek parotid gland and masseter muscle 
tumor and post operative left cheek scar. 

The case was remanded for further development by a decision 
of the Board dated in November 2003.  

In correspondence to the RO dated in March 2003, the veteran 
raised the issue of entitlement to service connection for 
back and neck disabilities.  These matters are referred to 
the RO for adjudication.


FINDINGS OF FACT

1.  The evidence is against a finding that the veteran 
currently has no clinical residuals of Bell's palsy.

2  Localized paresthesias as a residual of removal of a left 
cheek parotid gland and masseter muscle tumor are manifested 
by some decreased sensation along the left cheek and jaw 
line, some tissue loss, reported problems with mastication 
and lack of full speech capability, and a mild degree of 
concavity of the left face without atrophy, skin changes or 
disfigurement; no more than moderate incomplete paralysis is 
clinically demonstrated.  

3.  Post operative left cheek parotid gland tumor scar with 
tissue loss is manifested by an eight-centimeter scar in the 
lateral infra-auricular area and the area of the 
sternocleidomastoid muscle without evidence of tenderness, 
disfigurement, ulceration, adherence, keloid formation, or 
hypo or hyperpigmentation, and no evidence that the scar 
limits the body part affected.  


CONCLUSIONS OF LAW

1.  Bell's palsy was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

2  The criteria for a rating in excess of 10 percent for 
localized paresthesias as a residual of removal of a left 
cheek parotid gland and masseter muscle tumor have not been 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.124a, Diagnostic Codes 8205, 8212 (2004).

3  The criteria for a rating in excess of 10 percent for 
postoperative left cheek parotid gland tumor scar with tissue 
loss have not been met. §§ 1155, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.1, 4.2, 4.7,  4.117, Diagnostic 
Codes 7800, 7804, 7805 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), has imposed new duties on 
VA to provide notice and assistance to claimants in order to 
help them substantiate their claims.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2004).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2004).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim of an increased rating for thoracic 
spine strain has been accomplished.  As evidenced by the 
December 2001 statement of the case, and the February 2003 
and December 2004 supplemental statements of the case, the 
veteran and representative have been notified of the law and 
regulations governing entitlement to the benefits sought and 
informed of the ways in which the current evidence failed to 
substantiate the claims.  These discussions served to inform 
him of the evidence needed to substantiate the claims.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  

In letters to the veteran dated in May 2001 and May 2004, the 
RO and Appeals Management Center (AMC) informed him of what 
the evidence had to show to substantiate the claims, what 
medical and other evidence the RO needed from him, what 
information or evidence the appellant could provide in 
support of the claims, and what evidence VA would try to 
obtain on his behalf.  The May 2004 letter specifically told 
him that if he had any evidence in his possession that 
pertained to his claims, he should send it to the AMC.  
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that notice required by 38 U.S.C.A. 
§ 5103(a), and 38 C.F.R. § 3.159(b), should generally be 
provided prior to the initial adverse decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The 
Court went on to say that its decision was not meant to 
invalidate any existing decision made prior to such notice, 
and that VA would satisfy the VCAA notice requirements by 
ensuring that the proper notice was ultimately provided, or 
by providing an analysis as to why the claimant was not 
prejudiced by the absence of such notice.  Id, at 120, 122-4.

The Court subsequently reiterated this holding, and held that 
delayed notice would not generally be prejudicial to a 
claimant.  Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. 
April 14, 2005).

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  If he submitted additional evidence 
substantiating his claim, he would have received the same 
benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

The Board finds that all necessary development has been 
accomplished.  VA has made the required efforts to assist the 
veteran in obtaining the evidence necessary to substantiate 
his claims as evidenced by scheduling him for VA 
examinations, most recently in December 2002, and June 2004.  
See 38 U.S.C.A. § 5103A(d).  All known clinical records 
identified by the veteran have been retrieved and associated 
with the claims folder.  The case was remanded for further 
development in November 2003.  Under these circumstances, the 
Board finds that further assistance would have no reasonable 
possibility of substantiating the claims.  See 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  The claims are 
ready to be considered on the merits.


Pertinent Law and Regulations: Service Connection

In general, service connection requires a finding of a 
current disability that is related to an injury or disease 
incurred in service.  38 U.S.C.A. § 1110; Degmetich v. Brown, 
104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service or aggravated by 
service.  38 C.F.R. §§ 3.303(d), 3.306 (2004).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
When disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2004).

1.  Service connection for Bell's palsy.

Factual Background

The service medical records reflect that the veteran was seen 
in the dispensary in March 1985 for symptoms that included 
pain and aching behind the left ear, increased tearing in the 
left eye, troubling closing the left eye, inability to raise 
the left eyelid, an asymmetric smile, and left mouth droop.  
He stated that eight days before, he had been exposed to loud 
noise with resulting left ear pain and facial weakness.  He 
was followed over the course of a month for symptoms then 
diagnosed as incomplete Bell's palsy.  He was placed on a 10-
day tapering course of Prednisone but progress was reported 
to be slow.  The veteran was shown to have continuing facial 
weakness and immobility, and complained of difficulty with 
speech and eating.  He eventually regained some function of 
the left facial muscles that was presumed to be some 
improvement.  In late April 1985, he was pronounced "100 
percent recovered" from left facial palsy.  

Upon re-enlistment examination in June 1986, it was indicated 
that the veteran had a history of Bell's palsy that had 
spontaneously resolved, and was not considered disqualifying 
for duty.  It was added that the condition had cleared 
without complications.  Subsequent service medical records 
referred to a history of Bell's palsy that had resolved.  
Upon examination in February 1999 for retirement from 
service, a history of Bell's palsy was recorded.  No 
pertinent defects in this regard were noted.  

The veteran underwent an examination for VA compensation and 
pension purposes in October 1999, and provided history to the 
effect that he had Bell's palsy in 1985 with symptoms that 
include no movement of the left side of his face and 
treatment with steroids.  He said that he occasionally still 
felt as if his left eye and lips twitched.  He said that in 
addition, he stuttered when speaking and had numbness over 
the lower facial area.  

On examination, cranial nerves III through XII were intact.  
Sensation was decreased in the left cheek and along the jaw 
line of the left mandible.  This was felt to be secondary to 
previous surgery.  Following examination, a diagnosis of 
Bell's palsy, resolved was provided.  It was added that, 
"[a]t this time I do not detect any cranial disorder, 
however, he does have localized paresthesias along the left 
cheek and jaw line from surgery [for removal of a tumor from 
the left cheek]."  The examiner indicated that the diagnoses 
were based on history, physical examination and diagnostic 
tests.  There is no indication that the claims folder was 
reviewed.

The veteran underwent examination for VA in December 2002.  
The examiner noted the claims folder was not available for 
review.  History was provided of the onset of Bell's palsy in 
1985.  The veteran related that the only problems he had 
experienced since resolution of the condition had been 
intermittent residual eye twitching throughout the week and 
excessive tearing of the left eye.  Following examination, a 
pertinent diagnosis of status post left facial Bell's palsy 
with minimal residual abnormalities was rendered.  The 
examiner commented that the symptoms the veteran claimed to 
have had as the result of Bell's palsy were not observed on 
examination.

The veteran was examined for VA compensation and pension 
purposes in June 2004  The examiner noted that the medical 
history and claims folder were reviewed.  It was reported 
that he was found to be asymptomatic on his last visit to the 
neurologist.  On current neurological examination of cranial 
nerve seven, facial expression was symmetrical.  He was able 
to raise both eyebrows symmetrically.  Strength was good 
against resistance.  Smile and frown were symmetrical and he 
was able to close the eye tightly, show teeth and puff out 
cheeks.  

Examination of cranial nerve 12 indicated that diction was 
clear.  The tongue showed no atrophy or fasciculation and did 
not deviate.  The veteran was administered a modified barium 
swallow that moved through the hypopharynx into the esophagus 
in a normal fashion.  It was reported that swallowing 
function appeared to be normal.  There was no evidence of 
esophageal dysmotility.  

Following examination, the examiner commented that the 
veteran had vague symptoms that he attributed to Bell's 
palsy, but that examination disclosed no deficit of the 
seventh cranial nerve, and that speech and swallowing were 
intact.  It was reported that he indicated he had difficulty 
with speech and repetitive motion, but that this could not be 
reproduced during the examination.

Legal Analysis

With regard to the elements needed for service connection, 
the service medical records establish the presence of Bell's 
palsy in service.  The missing elements are evidence of 
current disability from the in service episode of Bell's 
palsy, and competent evidence linking current disability.

The veteran is competent to report current symptoms.  
However, his reports of symptoms must be weighed against the 
findings on clinical evaluations.  Examinations in service 
and on several occasions since service, have failed to reveal 
any current clinical residuals of Bell's palsy.

As early as April 1985, the condition was noted to have 
resolved completely.  No reference to any continuing 
symptomatology was recorded during the remainder of his 
service that lasted some 14 years or more.  Post service VA 
examinations have failed to ascertain any residual Bell's 
palsy symptomatology, and have also determined that the 
problem is resolved.  

Although, an examiner for VA indicated in December 2002 that 
the appellant had minimal residuals, to include eyelid 
twitching and excessive left eye tearing, it is clear that 
this was a recitation of what the veteran told him, as such 
symptoms were not observed on examination.  The Board notes 
that no symptom the veteran has reported as being a residual 
of Bell's palsy has been reproduced on examination.  When 
most recently examined by a VA neurologist in June 2004, it 
was found that there were no deficits of the seventh or 12th 
cranial nerves.  

As will be discussed below, facial symptoms have been 
identified on VA examinations, but these have been attributed 
to the service-connected residuals of left cheek parotid 
gland and masseter muscle tumor.  As a lay person the veteran 
would not be competent to attribute any of these residuals to 
Bell's palsy.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board thus finds that although the veteran did have 
Bell's palsy in service many years ago, there is no competent 
medical evidence of any current disability as a residual of 
that condition.  

The veteran has not presented any evidence to the contrary.  
In this regard, it must be pointed out to the veteran that a 
claim for service-connection must be accompanied by evidence 
which establishes that he currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  This is not demonstrated in this case.  Under the 
circumstances, service connection for residuals of Bell's 
palsy must be denied.

Pertinent Law and Regulations: Initial Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of a "staged rating" is 
required. See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating. 38 C.F.R. § 4.7 (2004).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran. 38 
C.F.R. § 4.3 (2004).

Factual Background

The service medical record reflects that the veteran 
underwent superficial parotidectomy and resection of a left 
parotid/masseter vascular lesion in February 1993.  Service 
connection for localized paresthesias as a residual of 
removal of a left cheek parotid gland and masseter muscle 
tumor was granted by rating action dated in June 2000, 
effective from August 1, 1999.  A 10 percent disability 
evaluation has been assigned since that date.  

The veteran was afforded an examination for VA in October 
1999 and provided history of injury leading to left cheek 
surgery in 1993.  He related that he had been left with 
scarring and tissue loss in that area.  The appellant 
indicated that his speech had been compromised to some extent 
secondary to removal of the left cheek surgery.  

Examination disclosed a scar of the left cheek area.  There 
was tissue loss of the left cheek from the surgery.  Cranial 
nerves III through XII were intact.  Sensation was decreased 
in the left cheek and along the jaw line on the left 
mandible.  This was felt to secondary to previous surgery.  
Following examination, a pertinent diagnosis of status post 
removal of the tumor from the left cheek with residual tissue 
loss and localized paresthesias was rendered.  It was noted 
that he had difficulty talking (enunciating) at times as a 
result thereof.  

In a separate diagnosis, the examiner related that the 
veteran had intermittent speech problems that were related to 
the removal of the left cheek tumor and this was 
"mechanical" in nature.  The examiner added that the 
veteran also voiced complaints of intermittent stuttering, 
but that this was not noted on current examination.  

The veteran was afforded an examination for evaluation of the 
postoperative left cheek condition in December 2002.  It was 
reported that there were no medical records for review.  
Pertinent history was recited, however.  He stated that since 
the surgery, he had some numbness in the face from the area 
of the zygoma all the way down the face.  

The veteran related that since the removal of the masseter 
muscle, he had uneven mastication and decreased sensation in 
the left inner buccal mucosa.  He said that this caused him 
to chew more on the right side of the mouth, and that he had 
a tendency to bite the inner buccal mucosa on the left.  He 
related that he had developed some stuttering related to an 
inability to properly enunciate his words.  He said that he 
occasionally found himself stuttering, especially with rapid 
complicated words.  

The veteran felt that there was some distortion of the face, 
as well as some muscle loss due to removal of the parotid and 
the masseter, which was evident when people looked at him.  
He related that he had noticed a slight asymmetric smile and 
said that if he bit the inner buccal mucosa, he could cut 
himself without clearly feeling it.  He said that there was 
not much pain, that the condition was not such that it 
required bed rest or treatment by a physician, that 
functional impairment was minimal to moderate at worst, but 
was more of a nuisance.  He said he had not lost any time 
from work, but tended not to speak as much as he did before 
and did more listening. 

Physical examination revealed an eight-centimeter scar in the 
lateral infra-auricular area and the area of the 
sternocleidomastoid muscle.  There was no tenderness, 
disfigurement, ulceration, adherence, tissue loss, keloid 
formation, or hypo or hyperpigmentation over the scar.  It 
was reported that the scar did not limit the motion of the 
neck.  

The veteran had evidence of loss of the left parotid as well 
as the left masseter muscles with a mild degree of concavity 
on the left face with no atrophy or other skin changes.  
Sense of smell was normal.  Pertinent diagnoses of surgical 
scar with tissue loss as residuals of tumor removal from the 
left cheek and paresthesias, and enunciating problem from 
tumor removal were rendered.  

The examiner commented that the veteran did not have a true 
problem chewing, but had difficulty relating to the fact that 
the inner buccal mucosa had decreased sensation resulting in 
a tendency to bite it.  It was reported that this was related 
to a problem with the fifth cranial nerve on the left side 
and the removal of the masseter muscle.  The veteran was 
noted to have mild weakness of the left upper lip and some 
difficulty enunciating complicated words, but no major facial 
asymmetry was noted.  There was decreased sensation to touch 
on the left face.  

VA examination notes dated in June 2004 show that the veteran 
was examined for facial symptoms wherein it was noted that 
the claims folder and medical history were reviewed.  He 
related that since removal of the masseter muscle in 1993, he 
had difficulty swallowing, chewing and speech defects.  As 
noted previously, the veteran was administered a modified 
barium swallow that moved through the hypopharynx into the 
esophagus in a normal fashion.  It was reported that 
swallowing function appeared to be normal.  There was no 
evidence of esophageal dysmotility.  

The veteran's dental and medical records were reviewed by a 
VA dentist who noted in a report dated in October 2004 that 
he had been seen for a compensation and pension examination 
in June 2004.  It was noted that the appellant's chief 
complaint was not of dental origin and appeared to be 
neurologic, for which further examination by appropriate 
specialist was recommended.  

Legal Analysis

2.  Initial rating in excess of 10 percent for localized 
paresthesias as a residual of removal of a left cheek parotid 
gland and masseter muscle tumor

The record reflects that this disability is analogously rated 
under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 
8212, for paralysis of the 12th (hypoglossal) cranial nerve. 
See 38 C.F.R. §§ 4.20, 4.27.  Under this diagnostic code, a 
10 percent evaluation is warranted for moderate incomplete 
paralysis, a 20 percent evaluation requires severe incomplete 
paralysis, and a 50 percent rating connotes complete 
paralysis.  

There is also clinical evidence that indicates that the fifth 
(trigeminal) cranial nerve, rather than the 12th was 
affected.  The provisions of 38 C.F.R. § 4.124a, Diagnostic 
Code 8205 provides that a 10 percent evaluation is warranted 
for moderate incomplete paralysis, a 20 percent evaluation 
requires severe incomplete paralysis, and a 50 percent rating 
denotes complete paralysis. 

The evidence reflects that the appellant is indeed affected 
to some extent by decreased sensation along the left cheek 
and jaw line, but this appears to be no more than slight.  
There is evidence of some tissue loss but no report of 
disfigurement.  The veteran contends that he has some 
masticatory, as well as some speech impediment, but these 
also appear to be no more than mild and have not been 
replicated on clinical examination.  

The veteran himself admits to no significant pain, and denies 
the necessity for bed rest or treatment by a physician in 
this regard.  He says that functional impairment is no more 
than minimal to moderate, and only a nuisance at most.  He 
reports losing no time from work on account of the condition, 
although he states that he tends not to speak as much as 
before and does more listening instead.  The evidence 
suggests that there is no significant evidence of facial 
weakness, nor is it indicated that there is other functional 
deficit resulting from the removal of the left parotid gland 
and masseter muscle.  

As such, the Board finds that the service-connected 
disability does not rise to the level of severe incomplete 
paralysis required for 30 percent evaluation under Diagnostic 
Code 8212, or under any of the diagnostic codes for cranial 
nerve impairment. See Diagnostic Codes 8205, 8209, 8210, and 
8211. 

Considering the evidence in light of the rating criteria, the 
Board finds that the record has not warranted more than a 10 
percent rating for post operative parotid gland and masseter 
muscle tumor residuals under any applicable diagnostic code 
at any point since the August 1, 1999, the effective date of 
the award of compensation.  

As no more than a 10 percent rating has been warranted at any 
time since the effective date of the award of compensation, 
there is no basis for a staged rating pursuant to Fenderson.  
The veteran's claim for a higher evaluation must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
the preponderance of the evidence is against the claim. See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
at 53-56 (1990).


3.  Initial Rating in excess of 10 percent for scar from 
postoperative left cheek parotid gland tumor.

The RO assigned a separate rating for left cheek parotid 
gland tumor scar by rating action dated in December 2001, 
effective from August 1, 1999, under Diagnostic Code 7800 in 
accordance with the criteria set forth in the VA's Schedule 
for Rating Disabilities, 38 C.F.R.§ 4.118, Part 4. Diagnostic 
Code 7800.

Under Diagnostic Code 7800, a disfiguring scar of the head, 
face, or neck warrants a noncompensable evaluation if the 
disfigurement is slight and a 10 percent evaluation if the 
disfigurement is moderate.  A 30 percent evaluation 
contemplates severe disfigurement, especially if producing a 
marked and unsightly deformity of the eyelids, lips, or 
auricles.

A 10 percent rating for scars (other than burn scars or 
disfiguring scars of the head, face, or neck) requires that 
they be poorly nourished, with repeated ulceration, that they 
be tender and painful on objective demonstration, or that 
they produce limitation of function of the affected body 
part. 38 C.F.R. §§ 4.31, 4.118, Diagnostic Codes 7803, 7804, 
7805 (2002).

The rating criteria for skin disorders was revised and 
published on August 30, 2002. See 67 Fed. Reg. 49590-49599 
(July 31, 2002)(codified as amended at 38 C.F.R. §§ 4.118).  

The veteran may be rated in accordance with amended criteria 
under Diagnostic Code 7800 for disfigurement of the head, 
face, or neck.  An 80 percent evaluation is warranted for 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement.  Visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement warrants a 50 
percent evaluation.  Visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement warrants a 30 percent 
evaluation.  A 10 percent evaluation may be assigned for one 
characteristic of disfigurement.

Under note (1), the 8 characteristics of disfigurement for 
evaluation purposes under § 4.118, are: a scar 5 or more 
inches (13 or more centimeters (cm.)) in length; a scar at 
least 1/4 inch (0.6 cm.) wide at the widest part; surface 
contour of scar elevated or depressed on palpation: scar 
adherent to underlying tissue; skin hypo-or hyper-pigmented 
in an area exceeding six square (sq.) inches (39-sq. cm.); 
skin texture abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.); 
underlying soft tissue missing in an area exceeding six 
square inches (39-sq. cm.); and skin indurated and inflexible 
in an area exceeding six square inches (39 sq. cm.).  Under 
note (3) the adjudicator is to take into consideration 
unretouched color photographs when evaluating under these 
criteria.

Under Diagnostic Code 7803, a 10 percent evaluation is 
warranted for superficial and unstable scars.  Note (1) 
describes an unstable scar as one where, for any reason, 
there is frequent loss of skin covering over the scar.  Under 
note (2) the definition of a superficial scar is one not 
associated with underlying soft tissue damage.

A 10 percent evaluation is warranted under  Diagnostic Code 
7804 for scars that are superficial and painful on 
examination.  Note (2) posits that a 10-percent evaluation 
will be assigned for a scar on the tip of a finger or toe 
even though amputation of the part would not warrant a 
compensable evaluation.

The veteran may also be rated under Diagnostic Code 7805 for 
scars, other, which may be rated on limitation of function of 
affected part.  38 C.F.R. § 4.118 (2004).

Legal Analysis

The record reflects that when the veteran was examined for VA 
in December 2002, the service-connected left cheek parotid 
gland tumor scar was found to be well-healed and nontender 
upon palpation.  There was no ulceration or skin breakdown, 
inflammation, keloid condition, hypo or hyperpigmentation or 
swelling.  The scar was not observed to be adherent, 
depressed or disfiguring.  It was reported that the scar did 
not limit the motion of the neck.  There was evidence of loss 
of the left parotid as well as the left masseter muscles with 
a mild degree of concavity on the left face, but no atrophy 
or other skin changes.  The veteran indicated that the scar 
did not bother him very much.  No neurological residuals 
referable to the scar were noted..  

As such, the Board finds that there is no clinical basis to 
support the assignment of more than a 10 percent rating in 
this regard.  The 10 percent evaluation is found to be the 
highest rating warranted during the appeal period and a 
higher evaluation must be denied.  See Fenderson v. West, 12 
Vet. App. 119, 126 (2001).  The evidence is not in equipoise 
as to warrant the application of the benefit-of-the-doubt 
doctrine.  38 C.F.R. § 3.102.


ORDER

Service connection for Bell's palsy is denied.

An initial evaluation in excess of 10 percent for localized 
paresthesias as a residual of removal of a left cheek parotid 
gland and masseter muscle tumor is denied. 
 
An initial evaluation in excess of 10 percent for scar with 
tissue loss from postoperative left cheek parotid gland tumor 
is denied.




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


